





















TRUST AGREEMENT






Between






CONVERGYS CORPORATION






And






FIDELITY MANAGEMENT TRUST COMPANY






CONVERGYS CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN AND CONVERGYS
CORPORATION DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
TRUST                






Dated as of December 23, 2011


--------------------------------------------------------------------------------


TABLE OF CONTENTS
Section 1Definitions    1
Section 2Trust    5
(a)Establishment    5
(b)Agency Arrangement.    5
(c)Trust Assets    6
(d)Non-Assignment    6
Section 3Payments to Sponsor    6
Section 4Disbursements    6
(a)Directions from Administrator    6
(b)Limitations    6
Section 5Investment of Trust    7
(a)Selection of Investment Options    7
(b)Available Investment Options    7
(c)Investment Directions    7
(d)Unfunded Status of Plan    8
(e)Mutual Funds    8
(i)Execution of Purchases and Sales    8
(ii)Voting    8
(f)Sponsor Stock (frozen to new investments, except for reinvestment of
dividends)    8
(i)Acquisition Limit    9
(ii)Duty    9
(iii)Purchases and Sales of Sponsor Stock    9
(iv) Securities Law Reports    10
(v)Voting and Tender Offers    10
(vi)General    10
(vii)Conversion    10
(g)Cincinnati Bell Common Stock (frozen to new investments, except for
reinvestment of dividends)    11
(i)Acquisition Limit.    11
(ii)Duty.    11
(iii)Purchases and Sales of Cincinnati Bell Common Stock for Batch
Activity.    11
(iv)Purchases and Sales of Cincinnati Bell Common Stock for
Participant-Initiated Exchanges (“Real Time” Trading)    12
(v)Use of an Affiliated Broker.    13
(vi)Securities Law Reports.    13
(vii)Voting and Tender Offers.    14
(viii)General.    14
(ix)Conversion.    14
(h)Trustee Powers    14
Section 6Recordkeeping and Administrative Services to Be Performed    15
(a)General    15
(b)Accounts    15
(c)Inspection and Audit    16
(d)Notice of Plan Amendment    17
(e)Returns, Reports and Information    17


--------------------------------------------------------------------------------


Section 7Compensation and Expenses    17
Section 8Directions, Indemnification and Data Conditions    17
(a)Identity of the Sponsor and the Administrator    17
(b)Directions from the Sponsor and the Administrator    18
(c)Directions from Participants    18
(d)Indemnification    18
(e)Data Conditions    19
(f)Exclusion of Damages    19
Section 9Resignation or Removal of Trustee    19
(a)Resignation and Removal    19
(b)Termination    19
(c)Notice Period    19
(d)Transition Assistance    19
(e)Failure to Appoint Successor    20
Section 10Successor Trustee    20
(a)Appointment    20
(b)Acceptance    20
(c)Corporate Action    20
Section 11Resignation, Removal, and Termination Notices    20
Section 12Duration    20
Section 13Insolvency of Sponsor    21
Section 14Amendment or Modification    21
Section 15Electronic Services    22
Section 16Assignment    23
Section 17 Proprietary Material    23
Section 18Force Majeure    23
Section 19Insurance    23
Section 20Confidentiality; Safeguarding of Data    24
Confidential Information24
(b)Ownership of Information/Safeguarding Information    25
(c)Return of Information    25
(d)Exceptions to Confidential Treatment    25
(e)No Duty to Disclose    26
(f)Personal Data    26
(g)Foreign Data Protection Laws    26
Section 21Resolution of Disputes    26
(a)Informal Dispute Resolution    27
(b)Non-Binding Mediation    27
(c)Exceptions to Dispute Resolution Procedure    27
Section 22General    27
(a)Performance by Trustee, its Agents or Affiliates    27
(b)Entire Agreement    27
(c)Waiver    27
(d)Successors and Assigns    28
(e)Partial Invalidity    28


--------------------------------------------------------------------------------


(f)Section Headings    28
(g)Communications    28
(h)Auto-Debit    28
(i)Survival    28
(j)Sponsor Authorization    29
Section 23Authorization To Make Available Comprehensive Employee Solutions    29
Section 24Situs of Trust Assets    30
Section 25Governing Law    30
(a)Massachusetts Law Controls    30
(b)Trust Agreement Controls    30
Section 26Non-Resident Aliens    30
SCHEDULES1
Recordkeeping and Administrative Services
1

Fee Schedule
1

Investment Options
1





--------------------------------------------------------------------------------


TRUST AGREEMENT, dated as of the twenty-third day of December, 2011 (“Effective
Date”), between CONVERGYS CORPORATION, an Ohio corporation, having an office at
201 East Fourth Street, Cincinnati, OH 45202 (the "Sponsor"), and FIDELITY
MANAGEMENT TRUST COMPANY, a Massachusetts trust company, having an office at 82
Devonshire Street, Boston, Massachusetts 02109 (the "Trustee").


WITNESSETH:


WHEREAS, the Sponsor is the sponsor of the Convergys Corporation Executive
Deferred Compensation Plan and the Convergys Corporation Deferred Compensation
Plan for Non-Employee Directors (collectively and individually, the "Plan"); and


WHEREAS, the Sponsor wishes to restate, in its entirety, by entering into this
Agreement, the irrevocable trust originally established on October 17, 2001,
with regard to the Plan effective on the date the assets of which are
transferred to the Trustee and to contribute to the Trust assets that shall be
held therein, subject to the claims of Sponsor's creditors in the event of
Sponsor's Insolvency, as herein defined, until paid to Participants and their
beneficiaries in such manner and at such times as specified in the Plan; and


WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 ("ERISA"); and


WHEREAS, it is the intention of the Sponsor to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and


WHEREAS, the Trustee is willing to hold and invest the aforesaid plan assets in
trust among several investment options selected by the Sponsor; and


WHEREAS, the Sponsor also wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and


WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator (as defined herein).


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:




--------------------------------------------------------------------------------


Section 1    Definitions


The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:


(a)
“Administrator”



“Administrator” shall mean Convergys Corporation identified in the Plan document
as the “administrator” of the Plan, or otherwise, the Plan Sponsor.


(b)
“Agreement”



“Agreement” shall mean this Trust Agreement, and the Schedules and/or Exhibits
attached hereto, as the same may be amended and in effect from time to time.


(c)
“Business Day”



“Business Day” shall mean each day the NYSE is open. The closing of a Business
Day shall mean the NYSE’s normal closing time of 4:00 p.m.(ET), however, in the
event the NYSE closes before such time or alters its closing time, all
references to the NYSE closing time shall mean the actual or altered closing
time of the NYSE.


(d)
“Cincinnati Bell Common Stock”



“Cincinnati Bell Common Stock” shall mean the common stock of Cincinnati Bell.


(e)
“Cincinnati Bell Common Stock Fund”



“Cincinnati Bell Common Stock Fund” shall mean the investment option consisting
of Cincinnati Bell Common Stock.


(f)
“Code”



“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.


(g)
“EDT”



“EDT” shall mean electronic data transfer.


(h)
“Electronic Services”



“Electronic Services” shall mean communication and services made available via
electronic media.


(i)
“ERISA”



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.


(j)
“External Account Information”



“External Account Information” shall mean account information, including
retirement savings account


--------------------------------------------------------------------------------


information, from third party websites or other websites maintained by Fidelity
or its affiliates.


(k)
“Fidelity Mutual Fund”



“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.


(l)
“Fidelity Plan Sponsor Webstation®”



“Fidelity Plan Sponsor Webstation®” (PSW®) shall mean the graphical windows
based application that provides current Plan and Participant information
including indicative data, account balances, activity and history.


(m)
“FIIOC”



“FIIOC” shall mean Fidelity Investments Institutional Operations Company, Inc.


(n)
“In Good Order”



“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.


(o)
“Insolvency”



"Insolvency" shall mean that (i) Sponsor is unable to pay its debts as they
become due, or (ii) Sponsor is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.


(p)
“Insolvent”



"Insolvent" shall mean that (i) Sponsor is unable to pay its debts as they
become due, or (ii) Sponsor is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.


(q)
“Losses”



“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.


(r)
“Mutual Fund”



“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.


(s)
“NAV”



“NAV” shall mean Net Asset Value.


(t)
“NFSLLC”



“NFSLLC” shall mean National Financial Services LLC.


(u)
“Non-Fidelity Mutual Fund”





--------------------------------------------------------------------------------


“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.


(v)
“NYSE”



“NYSE” shall mean the New York Stock Exchange.


(w)
“Participant”



“Participant” shall mean, with respect to the Plan, any employee (or former
employee) with an account under the Plan, which has not yet been fully
distributed and/or forfeited, and shall include the designated beneficiary(ies)
with respect to the account of any deceased employee (or deceased former
employee) until such account has been fully distributed and/or forfeited.


(x)
“Participant Recordkeeping Reconciliation Period”



“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.


(y)
“PIN”



“PIN” shall mean personal identification number.


(z)
“Plan”



“Plan” shall mean the Convergys Corporation Executive Deferred Compensation Plan
and the Convergys Corporation Deferred Compensation Plan for Non-Employee
Directors.


(aa)
“Plan Administration Discovery & Design Document”



“Plan Administration Discovery & Design Document” shall mean the document which
sets forth the administrative and recordkeeping duties and procedures to be
followed by the Trustee in administering the Plan, as such document may be
amended and in effect from time to time during the initial implementation of the
Plan onto the Fidelity Participant Recordkeeping System (“FPRS”). This document
is an interim document and shall be superseded by the approved Plan
Administration Manual.


(ab)
“Plan Administration Manual”



“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time. This definition shall include the Plan Administration
Discovery & Design Document from the implementation process until the full Plan
Administration Manual can be generated and approved.


(ac)
“Reporting Date”



“Reporting Date” shall mean the last day of each fiscal quarter of the Plan and,
if not on the last day of fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to this Agreement or the date as of which this
Agreement terminates pursuant to Section 9 hereof.    


--------------------------------------------------------------------------------




(ad)
“SEC”



“SEC” shall mean the Securities and Exchange Commission.


(ae)
“Sponsor”



“Sponsor” shall mean Convergys Corporation, an Ohio corporation, or any
successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.


(af)
“Sponsor Stock”



“Sponsor Stock” shall mean the common stock of the Sponsor, or such other
publicly-traded stock of the Sponsor, or such other publicly-traded stock of the
Sponsor’s affiliates.


(ag)
“Stock Fund”



“Stock Fund” shall mean the investment option consisting of Sponsor Stock.


(ah)
“Trust”



“Trust” shall mean the Convergys Corporation Executive Deferred Compensation
Plan and the Convergys Corporation Deferred Compensation Plan for Non-Employee
Directors Trust, being the trust established by the Sponsor and the Trustee
pursuant to the provisions of this Agreement.


(ai)
“Trustee”



“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business as
described in Section 10. The term Trustee shall also include any successor
trustee appointed pursuant to Section 10 to the extent such successor agrees to
serve as Trustee under this Agreement.


(aj)
“VRS”



“VRS” shall mean Voice Response System.


Section 2    Trust


(a)
Establishment



The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of an initial contribution of money or other property acceptable to the
Trustee in its sole discretion, made by the Sponsor or transferred from a
previous trustee under the Plan, such additional sums of money as shall from
time to time be delivered to the Trustee under the Plan, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income. The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement. In accepting this Trust, the Trustee
shall be accountable for the assets received by it, subject to the terms and
conditions of this Agreement. The Sponsor retains the right to hold other Plan
assets in a trust or insurance contract which shall be separate and apart from
the Trust, and the Trustee shall have no responsibilities with respect to such
trust or insurance contract except as specifically set forth herein.


(b)
Agency Arrangement.


--------------------------------------------------------------------------------




The Trust is intended to be an agency arrangement for Federal tax purposes and
shall be construed accordingly.


(c)
Trust Assets



The principal of the Trust and any earnings thereon shall be held separate and
apart from other funds of the Sponsor and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plan and this Agreement shall be mere unsecured contractual rights of
Participants and their beneficiaries against the Sponsor. Any assets held by the
Trust will be subject to the claims of the Sponsor's general creditors under
federal and state law in the event of Sponsor’s Insolvency.


(d)
Non-Assignment



Benefit payments to Participants and their beneficiaries funded under this Trust
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered, or subjected to attachment, garnishment, levy, execution,
or other legal or equitable process. Notwithstanding anything in this Agreement
to the contrary, the Sponsor can direct the Trustee to disperse monies pursuant
to a domestic relations order as defined in Code section 414(p)(1)(B) in
accordance with Section 4(a).


Section 3    Payments to Sponsor


Except as provided under this Agreement, the Sponsor shall have no right to
retain or divert to others any of the Trust assets before all payment of
benefits have been made to Participants pursuant to the terms of the Plan. The
Sponsor may direct the Trustee in writing to pay the Sponsor any amount in
excess of the amount needed to pay all of the benefits accrued under the Plan as
of the date of such payment.


Section 4    Disbursements


(a)
Directions from Administrator



The Trustee shall disburse monies to the Administrator for benefit payments in
the amounts that the Administrator directs from time to time in writing. The
Trustee shall have no responsibility to ascertain whether the Administrator’s
direction complies with the terms of the Plan or any applicable law. The Trustee
shall not be responsible for: (i) making benefit payments to Participants under
the Plan, (ii) any Federal, State or local income tax reporting or withholding
with respect to such Plan benefits, and (iii) FICA (Social Security and
Medicare) or any Federal or State unemployment tax with respect to Plan
distributions.

Notwithstanding any other provision of this plan to the contrary, the Sponsor
directs the Trustee to separately account for amounts contributed during a
“restricted period” (as defined in Code Section 409A(b)(3)(B)) and shall not use
those amounts and/or the earnings thereon for the purposes of paying deferred
compensation of an “applicable covered employee” (as defined in Section
409A(b)(3)(D)).


(b)
Limitations



The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. The
Trustee shall not be required to make any disbursement in cash or shares unless
the Administrator has provided a written direction as to the assets to be
converted to cash or shares for the purpose of making the disbursement.


For the purposes of this Agreement, where any Plan distribution exceeds the
benefit due a Participant, the Participant shall be required to repay such
amounts and the Plan shall not be deemed to have incurred any


--------------------------------------------------------------------------------


loss in connection with any overpayment unless and until it has been determined
that the Participant will not restore such amounts to the Plan. Consistent with
the foregoing, the Trustee and Sponsor shall cooperate in asserting commercially
reasonable attempts to recover such overpayment from the Participant prior to
either the Trustee or the Sponsor restoring such amount to the Plan provided
that the reasonable expenses and fees incurred in such collection efforts shall
be the responsibility of the party that caused the error.


Section 5    Investment of Trust


(a)
Selection of Investment Options



The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.


(b)
Available Investment Options



The Sponsor shall direct the Trustee as to what investment options the Trust
shall be invested in during the Participant Recordkeeping Reconciliation Period,
the investment options in which Participants may invest following the
Participant Recordkeeping Reconciliation Period, and any other investment option
in which the Trust is to be invested, as reflected on Schedule C. The investment
options initially selected by the Sponsor are identified on Schedule C attached
hereto. Upon transfer to the Trust, Plan assets will be invested in the
investment option(s) as directed by the Sponsor. The Trustee shall be
responsible for providing services under this Agreement solely with respect to
those investment options set forth on Schedule C, which have been designated by
the Sponsor in its sole discretion. Although the Sponsor retains sole discretion
as to the investment options for the Plan, the Trustee shall not, absent its
written consent, be required to provide services with respect to other
investment options that the Sponsor seeks to add to the Trust. Except where
stated otherwise in this Agreement by explicit reference to Plan assets being
held outside the Trust, all obligations of the Trustee hereunder (including all
services to be performed by the Trustee) with respect to the Plan shall be
performed solely with respect to the investment options set forth on Schedule C,
and no other investments that may be held under a separate trust or insurance
product with respect to the Plan shall be considered by the Trustee in its
performance of such obligations.


(c)
Investment Directions



The Sponsor shall direct the Trustee as to how to invest the assets held in the
Trust. In order to provide for an accumulation of assets comparable to the
contractual liabilities accruing under the Plan, the Sponsor may direct the
Trustee in writing to invest the assets held in the Trust to correspond to the
hypothetical investments made for Participants in accordance with their
direction under the Plan. In such cases, Participants may provide directions
with respect to their hypothetical investments under the Plan by use of the
system maintained for such purposes by the Trustee or its agents, as may be
agreed upon from time to time by the Sponsor and the Trustee, and shall be
processed in accordance with the fund exchange provisions set forth in the Plan
Administration Manual. The Trustee shall not be liable for any loss or expense
that arises from a Participant’s exercise or non-exercise of rights under this
Section 5 over the assets in the Participant’s accounts. In the event that the
Trustee fails to receive a proper direction, the assets in question shall be
invested in the investment option set forth for such purpose on Schedule C until
the Trustee receives a proper direction.


(d)
Unfunded Status of Plan



The Sponsor’s designation of available investment options, the maintenance of
accounts for each Participant, the crediting of investments gains (or losses) to
such accounts, and the exercise by Participants of any powers relating to
investments under this Agreement are solely for the purpose of providing a
mechanism for measuring the obligation of the Sponsor to any particular
Participant under the applicable Plan. As provided in this Agreement, no
Participant will have any preferential claim to or beneficial ownership interest
in any


--------------------------------------------------------------------------------


asset or investment held in the Trust, and the rights of any Participant under
the applicable Plan and this Agreement are solely those of an unsecured general
creditor of the Sponsor with respect to the benefits of the Participant under
the Plan.


(e)
Mutual Funds



On the effective date of this Agreement, in lieu of receiving a printed copy of
the prospectus for each Fidelity Mutual Fund selected by the Sponsor as a Plan
investment option or short-term investment fund, the Sponsor hereby consents to
receiving such documents electronically. The Sponsor shall access each
prospectus on the internet after receiving notice from the Trustee that a
current version is available online at a website maintained by the Trustee or
its affiliate. Trustee represents that on the effective date of this Agreement,
a current version of each such prospectus is available at
https://www.fidelity.com or such successor website as Trustee may notify the
Sponsor of in writing from time to time. The Sponsor represents that it has
accessed/will access each such prospectus as of the effective date of this
Agreement at https://www.fidelity.com or such successor website as Trustee may
notify the Sponsor of in writing from time to time.


Trust investments in Mutual Funds shall be subject to the following limitations:


(i)
Execution of Purchases and Sales



Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Sponsor In Good Order all
information and documentation necessary to accurately effect such transactions
and (if applicable) wire transfer of funds.


Exchanges of Mutual Funds shall be processed in accordance with the fund
exchange provisions set forth in the Plan Administration Manual.


(ii)
Voting



At the time of mailing of notice of each annual or special stockholders' meeting
of any Mutual Fund, the Trustee shall send a copy of the notice and all proxy
solicitation materials to the Sponsor, together with a voting direction form for
return to the Trustee or its designee. The Trustee shall vote the shares held in
the Trust in the manner as directed by the Sponsor. The Trustee shall not vote
shares for which it has received no corresponding directions from the Sponsor.
The Sponsor shall also have the right to direct the Trustee as to the manner in
which all shareholder rights, other than the right to vote, shall be exercised.
The Trustee shall have no further duty to solicit directions from the Sponsor.


(f)
Sponsor Stock (frozen to new investments, except for reinvestment of dividends)



Trust investments in Sponsor Stock shall be made via the Stock Fund.


(i)
Acquisition Limit



Pursuant to the Plan, the Trust may be invested in Sponsor Stock to the extent
necessary to comply with investment directions under this Agreement. The Sponsor
shall be responsible for providing specific direction on any acquisition limits
required by the Plan or applicable law.


(ii)
Duty



The Sponsor shall continually monitor the suitability of acquiring and holding
Sponsor Stock. The Trustee shall not be liable for any loss or expense which
arises from the directions of the Sponsor with respect to the acquisition and
holding of Sponsor Stock, unless it is clear on their face that the actions to
be taken under those directions would be prohibited by any applicable law or
would be contrary to the terms of this


--------------------------------------------------------------------------------


Agreement.


(iii)
Sales of Sponsor Stock



Unless otherwise directed by the Sponsor in writing, pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern sales of Sponsor Stock:


Sales from or to Sponsor


Unless otherwise directed by the Sponsor in writing prior to the trading date,
the Trustee will purchase or sell Sponsor Stock from or to the Sponsor if the
purchase or sale is for adequate consideration and no commission is charged in
accordance with the provisions set forth in the Plan Administration Manual. If
Sponsor contributions (employer) or contributions made by the Sponsor to
hypothetical Participants (employee) accounts under the Plan are to be invested
in Sponsor Stock, the Sponsor may transfer Sponsor Stock in lieu of cash to the
Trust.


Open Market Sales of Sponsor Stock


If directed by the Sponsor in writing prior to trading date, sales of Sponsor
Stock (other than for exchanges) shall be made on the open market on the date on
which the Trustee receives from the Sponsor In Good Order all information,
documentation, and wire transfer of funds (if applicable), necessary to
accurately effect such transactions. Exchanges of Sponsor Stock shall be
processed in accordance with the fund exchange provisions set forth in the Plan
Administration Manual. Such general rules shall not apply in the following
circumstances:


(1)                If the Trustee is unable to purchase or sell the total number
of shares required to be purchased or sold on such day as a result of market
conditions; or


(2)                If the Trustee is prohibited by the SEC, the NYSE or
principal exchange on which the Sponsor Stock is traded, or any other regulatory
body from purchasing or selling any or all of the shares required to be
purchased or sold on such day.


In the event of the occurrence of the circumstances described in (1) or (2)
above, the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Sponsor
to deviate from the above purchase and sale procedures.


Use of an Affiliated Broker


The Sponsor hereby directs the Trustee to use NFSLLC to provide brokerage
services in connection with any purchase or sale of Sponsor Stock. NFSLLC shall
execute such directions directly or through any of its affiliates. The provision
of brokerage services shall be subject to the following:


(1)Any successor organization of NFSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this authorization
provision.


(2)The Trustee and NFSLLC shall continue to rely on this direction provision
until notified to the contrary. The Sponsor reserves the right to terminate this
direction upon written notice to NFSLLC (or its successor) and the Trustee, in
accordance with this Agreement.


(iv)
Securities Law Reports





--------------------------------------------------------------------------------


The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust's ownership of Sponsor Stock,
including, without limitation, any reports required under section 13 or 16 of
the Securities Exchange Act of 1934, and shall immediately notify the Trustee in
writing of any requirement to stop purchases or sales of Sponsor Stock pending
the filing of any report. The Sponsor shall be responsible for the registration
of any Plan interests to the extent required under Federal or state securities
law. The Trustee shall provide to the Sponsor such information on the Trust's
ownership of Sponsor Stock as the Sponsor may reasonably request in order to
comply with Federal or state securities laws.


(v)
Voting and Tender Offers



Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Sponsor Stock held under the
Trust. The Sponsor shall provide direction to the Trustee with respect to any
proxy voting, any tender or exchange offer, or any other similar shareholder
right, and the Trustee shall vote, tender or exchange shares of Sponsor Stock in
accordance with timely, written direction from the Sponsor. Unless otherwise
required by applicable law, the Trustee shall not take any action with respect
to a vote, tender, exchange or similar shareholder right in the absence of
instruction from the Sponsor. For these purposes, a timely direction is one that
is received at a time that reasonably allows the Trustee to exercise shareholder
rights, through a custodian, if applicable.


(vi)
General



With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, the Trustee
shall follow the directions of the Sponsor in accordance with the procedures
described in (v) above.


(vii)
Conversion



All provisions in this Section 5(f) shall also apply to any securities received
as a result of a conversion of Sponsor Stock.


(g)
Cincinnati Bell Common Stock (frozen to new investments, except for reinvestment
of dividends)



Trust investments in Cincinnati Bell Common Stock shall be made via the
Cincinnati Bell Common Stock Fund.


(i)
Acquisition Limit.



Pursuant to the Plan, the Trust may be invested in Cincinnati Bell Common Stock
to the extent necessary to comply with investment directions under this
Agreement. The Sponsor shall be responsible for providing specific direction on
any acquisition limits required by the Plan or applicable law.


(ii)
Duty.



The Sponsor shall continually monitor the suitability of acquiring and holding
Cincinnati Bell Common Stock. The Trustee shall not be liable for any loss, or
expense, which arises from the directions of the Sponsor with respect to the
acquisition and holding of Cincinnati Bell Common Stock, unless it is clear on
their face that the actions to be taken under those directions would be
prohibited by any applicable law or would be contrary to the terms of this
Agreement.


(iii)
Purchases and Sales of Cincinnati Bell Common Stock for Batch Activity.



Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can


--------------------------------------------------------------------------------


administratively implement, the following provisions shall govern purchases and
sales of Cincinnati Bell Common Stock for contributions, distributions, or any
other purchase or sale of Cincinnati Bell Common Stock related to a transaction
that the Sponsor has directed the Trustee in writing to implement on a batch
basis (“batch activity”).


(A)     Open Market Purchases and Sales. Purchases and sales of
Cincinnati Bell Common Stock shall be made on the open market in accordance with
the Trustee’s standard trading guidelines, as they may be amended from time to
time, as necessary to honor batch activity. Such general rules shall not apply
in the following circumstances:


(1)
If the Trustee is unable to purchase or sell the total

number of shares required to be purchased or sold on such day as a result of
market conditions; or


(2)
If the Trustee is prohibited by the SEC, the NYSE or

principal exchange on which the Cincinnati Bell Common Stock is traded, or any
other regulatory or judicial body from purchasing or selling any or all of the
shares required to be purchased or sold on such day.


In the event of the occurrence of a circumstance described in (1) or (2) above,
the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Sponsor
to deviate from the above purchase and sale procedures.


(B)    Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell Cincinnati
Bell Common Stock from or to the Sponsor if the purchase or sale is for adequate
consideration (within the meaning of section 3(18) of ERISA) and no commission
is charged. If Sponsor contributions (employer) or contributions made by the
Sponsor on behalf of the Participants (employee) under the Plan are to be
invested in Cincinnati Bell Common Stock, the Sponsor may transfer Cincinnati
Bell Common Stock in lieu of cash to the Trust.


(iv)
Purchases and Sales of Cincinnati Bell Common Stock for Participant-Initiated
Exchanges (“Real Time” Trading)



Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Cincinnati Bell Common Stock for
Participant-initiated exchanges of hypothetical investment in Cincinnati Bell
Common Stock.


(A)    Purchases and Sales of Cincinnati Bell Common Stock. Purchases and sales
of Cincinnati Bell Common Stock associated with individual Participant-initiated
exchanges into or out of a Participant’s hypothetical interest in the Cincinnati
Bell Common Stock Fund shall be made on the open market pursuant to order types
selected by the Participant in accordance with the Trustee’s procedures for
“Real Time Trading.” The Sponsor may instruct the Trustee to limit the order
types available to Participants.


(1)    Automated Order Entry. Cincinnati Bell Common Stock trades associated
with Participant-initiated exchanges of a Participant’s hypothetical interest in
the Cincinnati Bell Common Stock Fund shall be sent to market as soon as
administratively feasible during regular trading hours via an electronic order
entry system, unless such trade is treated as a block trade. Such electronic
order entry system shall be deemed an Electronic Service for purposes of Section
15 of this Agreement.


--------------------------------------------------------------------------------




(2)    Limitations on Trades; Cancellation of Exchange Requests. Trades rejected
under rules of the applicable securities exchange will not be executed. The
Trustee will not submit orders (or will cancel orders) for stock trades that
violate the Trustee’s procedures for “Real Time Trading”. The Trustee shall not
submit any trade order associated with a Participant-initiated exchange of a
Participant’s hypothetical interest in the Cincinnati Bell Common Stock Fund at
any time when the Cincinnati Bell Common Stock Fund has been closed to such
activity. Trades associated with Participant-initiated exchanges of a
Participant’s hypothetical interest in the Cincinnati Bell Common Stock Fund
shall not be transacted at any time when the regular market is closed, or when
the SEC, the NYSE or principal exchange on which the Cincinnati Bell Common
Stock is traded, or any other regulatory or judicial body has prohibited
purchases or sales of any or all of the shares requested to be traded pursuant
to the Participant-initiated exchange of a Participant’s hypothetical interest
in the Cincinnati Bell Common Stock Fund. An exchange requested by the
Participant in a Participant’s hypothetical interest in the Cincinnati Bell
Common Stock Fund shall be rejected or cancelled, as the case may be, to the
extent any accompanying hypothetical trade is not submitted, not executed or
cancelled.


(B)    Reserve Requirements for Exchanges Into Cincinnati Bell Common Stock Fund
and Corrective Sales. The Participant’s ability to initiate hypothetical
exchanges into the Cincinnati Bell Common Stock Fund shall be subject to
standard reserve requirements applicable to the investment options used to fund
the exchange, as established by the Trustee from time to time (or such higher
reserve requirements as may be established by the Sponsor in written direction
to the Trustee). Requests to exchange into the Cincinnati Bell Common Stock Fund
that exceed such reserves, and accompanying trade orders, may be rejected or
cancelled. In the event that a buy trade associated with a request to exchange
into Cincinnati Bell Common Stock is executed, and the Participant does not have
sufficient hypothetical interest in assets in the designated investment option
to fund the trade, the Trustee will liquidate the hypothetical interest in the
investment options (including those held in other sources eligible for
liquidation) in the affected Participant’s account pro rata. In the event that
the Participant does not have sufficient hypothetical interest in assets in any
other investment option, the Trustee shall initiate a corrective sale, and shall
debit the costs of such corrective trade from the Participant’s hypothetical
account.


(C)    Fractional Shares. Participants will be entitled make hypothetical
exchanges out of hypothetical interests in fractional shares in the Cincinnati
Bell Common Stock Fund only in connection with a request to exchange out the
entire hypothetical balance of their Cincinnati Bell Common Stock Fund (or the
entire hypothetical balance in a particular source, as applicable). Fractional
shares will be transacted at the price determined by the stock trade order
selected by the Participant.


(v)
Use of an Affiliated Broker.



For all purchases and sales of Cincinnati Bell Common Stock on the open market,
whether Participant-initiated or otherwise, the Sponsor hereby directs the
Trustee to use Fidelity Brokerage Services LLC (“FBSLLC”) to provide brokerage
services. Subject to the provisions of this agreement, FBSLLC shall execute such
trades directly or through any of its affiliates. The provision of brokerage
services shall be subject to the following:


(1)    Any successor organization of FBSLLC, through reorganization,
consolidation, merger or similar transactions, shall, upon consummation of such
transaction, become the successor broker in accordance with the terms of this
direction provision. FBSLLC may assign its rights and obligations under this
agreement to any affiliate, provided that the assignee is bound by the terms
hereof, including the provisions concerning remuneration.




--------------------------------------------------------------------------------


(2) The Trustee and FBSLLC shall continue to rely on this
direction provision until notified to the contrary. The Sponsor reserves the
right to terminate this direction upon written notice to FBSLLC (or its
successors or assigns) and the Trustee, in accordance with Section 11 of this
Agreement.


(3)The Sponsor acknowledges that FBSLLC (and its successors and assigns) may
rely upon this Agreement in establishing an account in the name of the Trustee
for the Plan, and in allowing each Participant to exercise limited trading
authorization over such account, to the extent of his or her individual account
balance in the Cincinnati Bell Common Stock Fund subject to Participant
direction.


(vi)
Securities Law Reports.



The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust's ownership of Cincinnati
Bell Common Stock, including, without limitation, any reports required under
section 13 or 16 of the Securities Exchange Act of 1934, and shall immediately
notify the Trustee in writing of any requirement to stop purchases or sales of
Cincinnati Bell Common Stock pending the filing of any report. The Sponsor shall
be responsible for the registration of any Plan interests to the extent required
under Federal or state securities law. The Trustee shall provide to the Sponsor
such information on the Trust's ownership of Cincinnati Bell Common Stock as the
Sponsor may reasonably request in order to comply with Federal or state
securities laws.


(vii)
Voting and Tender Offers.



Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Cincinnati Bell Common Stock
held under the Trust. The Sponsor shall provide direction to the Trustee with
respect to any proxy voting, any tender or exchange offer, or any other similar
shareholder right, and the Trustee shall vote, tender or exchange shares of
Cincinnati Bell Common Stock in accordance with timely, written direction from
the Sponsor. Unless otherwise required by applicable law, the Trustee shall not
take any action with respect to a vote, tender, exchange or similar shareholder
right in the absence of instruction from the Sponsor. For these purposes, a
timely direction is one that is received at a time that reasonably allows the
Trustee to exercise shareholder rights, through a custodian, if applicable.


(viii)
General.



With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Cincinnati Bell Common Stock, the Trustee shall follow the procedures set forth
in subsection (vii), above.


(ix)
Conversion.



All provisions in this Section 5(g) shall also apply to any securities received
as a result of a conversion of Cincinnati Bell Common Stock.


(h)
Trustee Powers



The Trustee shall have the following powers and authority:


(i)Subject to this Section 5, to sell, exchange, convey, transfer, or otherwise
dispose of any property held in the Trust, by private contract or at public
auction. No person dealing with the Trustee shall be bound to see to the
application of the purchase money or other property delivered to the Trustee or
to inquire into the validity, expediency, or propriety of any such sale or other
disposition.


--------------------------------------------------------------------------------




(ii)To cause any securities or other property held as part of the Trust to be
registered in the Trustee's own name, in the name of one or more of its
nominees, or in the Trustee's account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.


(iii)To keep that portion of the Trust in cash or cash balances as the Sponsor
or Administrator may, from time to time, deem to be in the best interest of the
Trust.


(iv)To make, execute, acknowledge, and deliver any and all documents of transfer
or conveyance and to carry out the powers herein granted.


(v)To borrow funds from a bank or other financial institution not affiliated
with the Trustee in order to provide sufficient liquidity to process Plan
transactions in a timely fashion, provided that the cost of borrowing shall be
allocated in a reasonable fashion to the investment fund(s) in need of
liquidity. The Sponsor acknowledges that it has received the disclosure on the
Trustee’s line of credit program and credit allocation policy and a copy of the
text of Prohibited Transaction Exemption 2002-55 prior to executing this
Agreement if applicable.


(vi)To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.


(vii)To employ legal, accounting, clerical, and other assistance as may be
required in carrying out the provisions of this Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor.


(viii)To do all other acts, although not specifically mentioned herein, as the
Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of the Trust.


Notwithstanding any powers granted to Trustee pursuant to this Agreement or to
applicable law, Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Code. The Trustee will file an annual fiduciary
return to the extent required by law.


Section 6    Recordkeeping and Administrative Services to Be Performed


(a)
General



The Trustee shall perform those recordkeeping and administrative functions
described in Schedule A attached hereto. These recordkeeping and administrative
functions shall be performed within the framework of the Administrator's written
directions regarding the Plan's provisions, guidelines and interpretations. The
Sponsor acknowledges that the Trustee will be working to streamline and
standardize its service model and agrees to reasonably cooperate with the
Trustee in connection with those efforts. The Trustee will make the Sponsor
aware of the service model changes in advance and will work with the Sponsor to
determine the most efficient and effective methods of implementing the changes.
The Sponsor acknowledges that the Trustee does not provide legal or tax advice,
and that the Sponsor must obtain its own legal and tax counsel for advice on the
plan design appropriate for its specific situation and on legal and tax issues
pertaining to the administration of the Plan. The Sponsor further acknowledges
that the Trustee has no continuing responsibility to be aware of and responsive
to IRS guidance provided under Section 409A of the Code as


--------------------------------------------------------------------------------


the Trustee is not the responsible party for (a) ensuring that the
Administrator’s or Sponsor’s direction to the Trustee conforms with that
guidance, and (b) the payment of all taxes and penalties associated with a
failure to maintain such compliance.


(b)
Accounts



The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of the last day of each Reporting Date. Within
thirty (30) days following each Reporting Date or within sixty (60) days in the
case of a Reporting Date caused by the resignation or removal of the Trustee, or
the termination of this Agreement, the Trustee shall file with the Administrator
a written account setting forth all investments, receipts, disbursements, and
other transactions effected by the Trustee between the Reporting Date and the
prior Reporting Date, and setting forth the value of the Trust as of the
Reporting Date. Except as otherwise required under applicable law, upon the
expiration of six (6) months from the date of filing such account, the Trustee
shall have no liability or further accountability to anyone with respect to the
propriety of its acts or transactions shown in such account, except with respect
to such acts or transactions as to which a written objection shall have been
filed with the Trustee within such six (6) month period.


(c)
Inspection and Audit



Upon the resignation or removal of the Trustee or the termination of this
Agreement, the Trustee shall provide to the Sponsor, at no expense to the
Sponsor, in the format regularly provided to the Sponsor, a statement of each
Participant’s account as of the resignation, removal, or termination, and the
Trustee shall provide to the Sponsor or the Plan’s new recordkeeper such further
records as are reasonable, at the Sponsor's expense.


The Trustee will provide to auditors (including third-party auditors and
Sponsor’s internal audit staff) as Sponsor may designate in writing, access to
any Trustee owned or managed facility at which the services are being performed,
to appropriate Trustee management personnel, and to the data and records (and
other documentation reasonably requested by the Sponsor) maintained by the
Trustee with respect to the services solely for the purpose of examining (i)
transactional books and records maintained by the Trustee in order to provide
the services, (ii) documentation of service level performance, and (iii)
invoices to the Sponsor. Any such audits will be conducted at the Sponsor’s
expense. The Sponsor and its auditors will first look to the most recent Service
Organization Control I Report Type II (“Type II SOC”), formerly referred to as a
Service Auditor’s Report or SAS 70 Report, before conducting further audits.
Type II SOC reports will be issued by the Trustee or its affiliate’s independent
public accounting firm in accordance with Statement on Standards for Attestation
Engagements No. 16 (“SSAE 16”), Reporting on Controls at a Service Organization,
or superseding standards set forth by the American Institute of Certified Public
Accountants. Excepting audit requests from governmental or regulatory agencies,
if a matter is not covered in such Type II SOC, then the Sponsor will provide
the Trustee not less than ninety (90) days prior written notice of an audit and
will provide a proposed detailed scope and timeframe of the audit requested by
the Sponsor to the Trustee in writing at least sixty (60) days prior to date of
the audit. The Sponsor and its auditors will conduct such audits in a manner
that will result in a minimum of inconvenience and disruption to the Trustee’s
operations. Audits may be conducted only during normal business hours and no
more frequently than annually unless otherwise required as a matter of law or
for compliance with regulatory or contractual requirements. Any audit assistance
provided by the Trustee in excess of the number of audit hours per annum
referenced in the fee schedule shall be provided on a fee-for-service basis. The
Sponsor will reimburse the Trustee for any costs incurred by the Trustee in
connection with an audit conducted pursuant to this section. The Sponsor and its
auditors will not be entitled to review or audit (i) data or information of
other customers or clients of the Trustee, (ii) any of Trustee’s proprietary
data, or (iii) any other Confidential Information of the Trustee that is not
relevant for the purposes of the audit. The Sponsor and its auditors will not be
entitled to logical access to the Trustee’s networks and systems, nor
unrestricted physical access to Trustee’s facilities and personnel. Reviews of
processes, controls, and support documentation will be facilitated with
appropriate


--------------------------------------------------------------------------------


Trustee’s personnel. The Trustee will use commercially reasonable efforts to
cooperate in the audit, will make available on a timely basis the information
reasonably required to conduct the audit and will assist the designated
employees of the Sponsor or its auditors as reasonably necessary. To the maximum
extent possible, audits will be designed and conducted (in such manner and with
such frequency) so as not to interfere with the provision of the services. The
Sponsor will not use any competitors of the Trustee (or any significant
subcontractor of Trustee under this Agreement) to conduct such audits. The
auditors and other representatives of the Sponsor will execute and deliver such
confidentiality and non-disclosure agreements and comply with such security and
confidentiality requirements as the Trustee may reasonably request in connection
with such audits.


(d)
Notice of Plan Amendment



The Trustee's provision of the recordkeeping and administrative services set
forth in this Section shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment's adoption, and on the Administrator providing the
Trustee, on a timely basis, with all the information the Trustee deems necessary
for the Trustee to perform the recordkeeping and administrative services and
such other information as the Trustee may reasonably request.


(e)
Returns, Reports and Information



Except as set forth in the Plan Reporting section of Schedule A, the
Administrator shall be responsible for the preparation and filing of all
returns, reports, and information required of the Trust or Plan by law. The
Trustee shall provide the Administrator with such information as the
Administrator may reasonably request to make these filings. The Administrator
shall also be responsible for making any disclosures to Participants required by
law.


Section 7    Compensation and Expenses


Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with Schedule B. Fees for
services are specifically outlined in Schedule B and are based on any
assumptions identified therein. In the event that the Plan characteristics
referenced in the assumptions outlined in Schedule B change significantly by
either falling below or exceeding current or projected levels, such fees may be
subject to revision, upon mutual renegotiation. To reflect increased operating
costs, Trustee may once each calendar year amend Schedule B without the
Sponsor’s consent upon ninety (90) days prior notice to the Sponsor.
        
All reasonable expenses of Plan administration as shown on Schedule B attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate Participants’ accounts, except to the extent such amounts are
paid by the Sponsor in a timely manner.


Any overcharge by the Trustee, or underpayment of fees or expenses by the
Sponsor that is the result of a good-faith fee dispute, shall bear interest
until paid by the appropriate party with such interest determined by calculating
the average of the prime rates reported in the Wall Street Journal from the date
of overpayment or underpayment until such corrective payment is made by the
appropriate party. Any underpayment of fees or expenses by the Sponsor that is
not the subject of a good-faith fee dispute shall bear interest until paid at
the rate of the lesser of (i) 1½% per month, or (ii) the maximum amount
permitted by law.


All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participants' accounts.


--------------------------------------------------------------------------------




Section 8    Directions, Indemnification and Data Conditions


(a)
Identity of the Sponsor and the Administrator



The Trustee shall be fully protected in relying on the fact that the Sponsor and
the Administrator under the Plan are the individual or persons named as such
above or such other individuals or persons as the Sponsor may notify the Trustee
in writing.


(b)
Directions from the Sponsor and the Administrator



Whenever the Sponsor or the Administrator provides a direction to the Trustee,
the Trustee shall not be liable for any loss or expense arising from the
direction if the direction is contained in a writing provided by any individual
whose name has been submitted (and not withdrawn) in writing to the Trustee by
the Sponsor or the Administrator unless it is clear on the direction’s face that
the actions to be taken under the direction would be contrary to the terms of
this Agreement. The Trustee may rely without further duty of inquiry on the
authority of any such individual to provide direction to the Trustee on behalf
of the Sponsor.


For purposes of this Section, such direction may also be made via EDT, facsimile
or such other secure electronic means in accordance with procedures agreed to by
the Sponsor and the Trustee and, in any such case the Trustee shall be fully
protected in relying on such direction as if it were a direction made in writing
by the Sponsor.


(c)
Directions from Participants



The Trustee shall not be liable for any loss which arises from any Participant's
exercise or non-exercise of rights under the Plan over the assets in the
Participants’ hypothetical accounts.


(d)
Indemnification



The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Trustee by reason of any claim, regulatory proceeding, or litigation
arising from any act done or omitted to be done by any individual or person with
respect to the Plan or Trust, excepting only any and all Losses arising solely
from the Trustee's negligence, bad faith or breach of this Agreement.


The Trustee shall indemnify the Sponsor against, and hold the Sponsor harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Sponsor by reason of any claim, regulatory proceeding, or litigation
arising from Trustee’s negligence or bad faith.


The Trustee shall also indemnify the Sponsor against and hold the Sponsor
harmless from any and all such Losses that may be incurred by, imposed upon, or
asserted against the Sponsor solely as a result of: i) any defects in the
investment methodology embodied in the target asset allocation or model
portfolio provided through Portfolio Review, except to the extent that any such
Losses arise from information provided by the Participant, the Sponsor or third
parties; or ii) any prohibited transactions resulting from the provision of
Portfolio Review by the Trustee.


In addition to any other indemnification provided to Trustee by Sponsor under
this Agreement, Sponsor shall indemnify Trustee against, and hold Trustee
harmless from, any and all Losses that may be incurred by, imposed upon, or
asserted against Trustee by reason of any claim, regulatory proceeding, or
litigation arising from Sponsor’s failure to provide, or delay in providing,
information to Trustee necessary to effectuate the transfer of funds pursuant to
the Auto-Debit service in Section 22(h) or any deficiency or lack of funds in
any account from which Sponsor has directed Trustee to deduct payments under
that section.


--------------------------------------------------------------------------------




(e)
Data Conditions



Sponsor represents that all data and documentation, including employee data
and/or participant data (the “Data”) provided to Trustee to be used in
performing the services under this Agreement shall be provided in a timely
manner, in good condition, correct, complete and submitted in accordance with
Trustee’s specifications (such specifications to be provided to the Sponsor by
the Trustee from time to time). Trustee shall be entitled to rely on the
accuracy and completeness of such data and shall have (i) no liability for
inaccuracies in Data originating from Sponsor, the Sponsor participants or
Sponsor’s third party service providers, and (ii) no duty to verify such
information except where the data is clearly erroneous on its face. If any data
is not submitted in accordance with these requirements, or if Trustee detects
errors or omissions in the data submitted, Trustee shall promptly notify Sponsor
and return such data to Sponsor for correction and modification unless (i)
Sponsor and Trustee agree, in writing, that Trustee is to make corrections or
modifications to the data for an additional fee, or (ii) Sponsor will provide
prompt direction as necessary to correct any errors or omissions in the Data.
For purposes of these requirements and except to the extent such treatment would
be inconsistent with applicable law, Trustee may treat scanned electronic copies
of paper records as the official records.


(f)
Exclusion of Damages



Neither party shall be liable to the other party for any indirect, special,
consequential or punitive damages, including, but not limited to, loss of
business or loss of profits, regardless of the form of action, which may arise
from the performance, nonperformance, default or other breach of this Agreement.


Section 9    Resignation or Removal of Trustee


(a)
Resignation and Removal



The Trustee may resign at any time in accordance with the notice provisions set
forth below. The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below.


(b)
Termination



This Agreement may be terminated in full, or with respect to only a portion of
the Plan (i.e. a “partial deconversion”) at any time by the Sponsor upon prior
written notice to the Trustee in accordance with the notice provisions set forth
below.


(c)
Notice Period



In the event either party desires to terminate this Agreement or any Services
hereunder, the party shall provide at least ninety (90) days prior written
notice of the termination date to the other party; provided, however, that the
receiving party may agree, in writing, to a shorter notice period.


(d)
Transition Assistance



In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist Sponsor in developing a plan for the orderly transition of
the Plan data, cash and assets then constituting the Trust and services provided
by the Trustee hereunder to Sponsor or its designee. The Trustee shall provide
such assistance for a period not extending beyond sixty (60) days from the
termination date of this Agreement. The Trustee shall provide to Sponsor, or to
any person designated by Sponsor, at a mutually agreeable time, one file of the
Plan data prepared and maintained by the Trustee in the ordinary course of
business, in the Trustee’s format. The Trustee may provide other or additional
transition assistance as mutually determined for additional fees, which shall be
due and payable by the Sponsor prior to any termination of this Agreement.


--------------------------------------------------------------------------------




(e)
Failure to Appoint Successor



If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys' fees and disbursements.


Section 10    Successor Trustee


(a)
Appointment



If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement. The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement. The
successor trustee and predecessor trustee shall not be liable for the acts or
omissions of the other with respect to the Trust.


(b)
Acceptance



As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by the Sponsor or the successor trustee to
vest title to all Trust assets in the successor trustee or to deliver all Trust
assets to the successor trustee.


(c)
Corporate Action



Any successor of the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.


Section 11    Resignation, Removal, and Termination Notices


All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
Director of Human Resources, 201 East Fourth Street, Cincinnati, OH 45202, and
to the Trustee c/o Fidelity Workplace Services LLC, PWI Risk & Compliance, 82
Devonshire Street, V6D, Boston, Massachusetts 02109, or to such other addresses
as the parties have notified each other of in the foregoing manner.


Section 12    Duration


This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.


Section 13    Insolvency of Sponsor


(a)Trustee shall cease disbursement of funds for payment of benefits to
Participants if the Sponsor is Insolvent.


(b)All times during the continuance of this Trust, the principal and income of
the Trust shall


--------------------------------------------------------------------------------


be subject to claims of general creditors of the Sponsor under federal and state
law as set forth below.


(i)The Board of Directors and the Chief Executive Officer of the Sponsor shall
have the duty to inform Trustee in writing of Sponsor's Insolvency. If a person
claiming to be a creditor of the Sponsor alleges in writing to Trustee that
Sponsor has become Insolvent, Trustee shall determine whether Sponsor is
Insolvent and, pending such determination, Trustee shall discontinue
disbursements for payment of benefits to Participants.


(ii)Unless Trustee has actual knowledge of Sponsor's Insolvency, or has received
notice from Sponsor or a person claiming to be a creditor alleging that Sponsor
is Insolvent, Trustee shall have no duty to inquire whether Sponsor is
Insolvent. Trustee may in all events rely on such evidence concerning Sponsor's
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Sponsor's solvency.


(iii)    If at any time Trustee has determined that Sponsor is Insolvent,
Trustee shall discontinue disbursements for payments to Participants and shall
hold the assets of the trust for the benefit of Sponsor's general creditors.
Nothing in this Agreement shall in any way diminish any rights of Participants
to pursue their rights as general creditors of Sponsor with respect to benefits
due under the Plan or otherwise.


(iv)Trustee shall resume disbursement for the payment of benefits to
Participants in accordance with this Agreement only after Trustee has determined
that Sponsor is not Insolvent (or is no longer Insolvent).


(c)    If the Sponsor permits the employees of another member of the same
controlled group (as defined in IRC Section 414(b) or (c)) to participate in the
Plan, all of the assets held by the Trust will be subject to the claims of the
general creditors of both the Sponsor and all of such participating affiliates
and, for purposes of Section 13(a), the Sponsor is considered Insolvent if any
such affiliate meets the definition of Insolvent.


(d)    Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to (a) hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Participants under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Participants by Sponsor in lieu of the payments provided
for hereunder during any such period of discontinuance.


Section 14    Amendment or Modification


This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee.


Section 15    Electronic Services
 
(a)The Trustee may provide communications via electronic media, including, but
not limited to NetBenefits, eWorkplace and Fidelity Plan Sponsor Webstation®
(“Electronic Services”). The Sponsor agrees to use such Electronic Services only
in the course of reasonable administration of or participation in the Plan and
to keep confidential and not alter, publish, copy, broadcast, retransmit,
reproduce, frame-in, link to, commercially exploit or otherwise redisseminate
the Electronic Services, any content associated therewith, or any portion
thereof (including, without limitation, any trademarks and service marks
associated therewith), without the written consent of the Trustee.
Notwithstanding the foregoing, the Trustee acknowledges that certain Electronic
Services may, by their nature, be intended for non-commercial, personal


--------------------------------------------------------------------------------


use by Participants or their beneficiaries, with respect to their participation
in the Plan, or for their other retirement or employee benefit planning
purposes, and certain content may be intended or permitted to be modified by the
Sponsor in connection with the administration of the Plan. In such cases, the
Trustee will notify the Sponsor of such fact, and any requirements or guidelines
associated with such usage or modification no later than the time of initial
delivery of such Electronic Services. To the extent permission is granted to
make Electronic Services available to administrative personnel designated by the
Sponsor, it shall be the responsibility of the Sponsor to keep the Trustee
informed as to which of the Sponsor personnel are authorized to have such
access. Except to the extent otherwise specifically agreed by the parties, the
Trustee reserves the right, upon notice when reasonably feasible, to modify or
discontinue Electronic Services, or any portion thereof, at any time.


(b)Without limiting the responsibilities of the Trustee or the rights of the
Sponsor stated elsewhere in this Agreement, Electronic Services shall be
provided to the Sponsor without acceptance of legal liability related to or
arising out of the electronic nature of the delivery or provision of such
Services provided, however, the Trustee shall defend, indemnify and hold the
Sponsor harmless from any claims brought by third parties based upon
infringement of any patent, copyright, trademark, trade secret or other
proprietary right in connection with the Electronic Services furnished under the
Agreement. The Sponsor shall promptly notify the Trustee in writing of any such
claim. The Sponsor shall give reasonable assistance to the Trustee in defense of
any claim, at the Trustee’s expense. The Trustee shall have sole control of the
defense of any such claim. To the extent that any Electronic Services utilize
Internet services to transport data or communications, the Trustee will take,
and the Sponsor agrees to follow, reasonable security precautions. However, the
Trustee disclaims any liability for interception of any such data or
communications. The Trustee reserves the right not to accept data or
communications transmitted electronically or via electronic media by the Sponsor
or a third party if it determines that the method of delivery does not provide
adequate data security, or if it is not administratively feasible for the
Trustee to use the data security provided. The Trustee shall not be responsible
for, and makes no warranties regarding access, speed or availability of Internet
or network services, or any other service required for electronic communication,
nor does the Trustee make any warranties, express or implied, and specifically
disclaims all warranties of merchantability, fitness for a particular purpose,
or non-infringement. The Trustee shall not be responsible for any loss or damage
related to or resulting from any changes or modifications to the Electronic
Services made in violation of this Agreement.


(c)The Sponsor acknowledges that certain web sites through which the Electronic
Services are accessed may be protected by passwords or require a login and the
Sponsor agrees that neither the Sponsor nor, where applicable, Participants,
will obtain or attempt to obtain unauthorized access to such Services or to any
other protected materials or information, through any means not intentionally
made available by the Trustee for the specific use of the Sponsor. To the extent
that a PIN is necessary for access to the Electronic Services, the Sponsor
and/or its Participants, as the case may be, are solely responsible for all
activities that occur in connection with such PINs.


(d)    The Trustee will provide to Participants the FullView® service via
NetBenefits, through which Participants may elect to consolidate and manage any
retirement account information available through NetBenefits as well as External
Account Information. To the extent not provided by the Trustee or its
affiliates, the data aggregation service will be provided by Yodlee.com, Inc. or
such other independent provider as the Trustee may select, pursuant to a
contract that requires the provider to take appropriate steps to protect the
privacy and confidentiality of information furnished by users of the service.
The Sponsor acknowledges that Participants who elect to use FullView® must
provide passwords and PINs to the provider of data aggregation services. The
Trustee will use External Account Information to furnish and support FullView®
or other services provided pursuant to this Agreement, and as otherwise directed
by the Participant.


--------------------------------------------------------------------------------


The Trustee will not furnish External Account Information to any third party,
except pursuant to subpoena or other applicable law. The Sponsor agrees that the
information accumulated through FullView® shall not be made available to the
Sponsor, provided, however, that the Trustee shall provide to the Sponsor, upon
request, aggregate usage data that contains no personally identifiable
information.


Section 16    Assignment


This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. Notwithstanding
the foregoing, Trustee may assign this Agreement in whole or in part, and any of
its rights and obligations hereunder, to a subsidiary or affiliate of Trustee
without consent of the Sponsor. All provisions in this Agreement shall extend to
and are binding upon the parties hereto and their respective successors and
permitted assigns.


Section 17     Proprietary Material


Trustee, its vendors and assignees shall retain title to any systems, methods,
know-how and materials used in providing the services contemplated herein
(including without limitation hardware, software and other procedures and
methods, documents or scripts whether written or electronic) (collectively,
“Trustee and Third Party Intellectual Property”). Sponsor acknowledges that any
such Trustee and Third Party Intellectual Property developed or used by Trustee,
its vendors or assignees in providing the services is the proprietary and
confidential property of the respective party.


Section 18    Force Majeure


No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, acts of terrorism, whether actual or
threatened, quarantines, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, power
outages or strikes. This clause shall not excuse any of the parties to the
Agreement from any liability which results from failure to have in place
reasonable disaster recovery and safeguarding plans adequate for protection of
all data each of the parties to the Agreement are responsible for maintaining
for the Plan.


Section 19    Insurance


Trustee will, during the term of this Agreement, have and maintain in force the
following insurance coverage:


(a)
Worker’s Compensation Insurance, including occupational illness or disease
coverage, or other similar social insurance, including self-insurance, in
accordance with the laws of the country, state or territory exercising
jurisdiction over its employees and Employer’s Liability Insurance with a
minimum limit sufficient to cover the statutory requirements of such country,
state or territory.



(b)
Commercial General Liability Insurance, including Contractual Liability,
Products, Completed Operations Liability and Personal Injury, and Broad Form
Property Damage Liability coverage for damages to any property with a minimum
combined single limit of $1,000,000 per occurrence and $5,000,000 umbrella
excess liability. Such insurance must name Sponsor as an additional insured with
respect to its legal liability arising from Trustee’s acts or omissions.



(c)
Employee Dishonesty and Computer Fraud coverage for loss arising out of or in
connection with any fraudulent or dishonest acts committed by the employees of
Trustee, acting alone


--------------------------------------------------------------------------------


or in collusion with others, including the property and funds of others in their
care, custody or control, in a minimum amount of $1,000,000.


(d)
Errors and Omissions Liability Insurance covering the legal liability for
damages due to error, omissions, negligence of employees and failure of
Trustee’s products to perform the function or serve the purpose intended in an
amount of at least $5,000,000 per wrongful act. Trustee will have and maintain
in force Errors and Omissions Liability Insurance for a period of twelve (12)
months after termination of this Agreement.



(e)
“All Risk” Property insurance covering not less than the full replacement cost
of Trustee’s personal property while on or at a Sponsor’s work location.



The foregoing insurance coverage will be primary and non-contributing with
respect to any other insurance or self-insurance which may be maintained by
Sponsor. Within (30) calendar days of the effective date of the Agreement,
Trustee will cause its insurers to issue certificates of insurance evidencing
that the coverage required under this Agreement are maintained in force and that
not less than thirty (30) calendar days written notice will be given to Sponsor
prior to any materially adverse modification, cancellation or non-renewal of the
policies. The insurers selected by Trustee will have an A.M. Best rating of A-IX
or better or, if such ratings are no longer available, with a comparable rating
from a recognized insurance rating agency. Trustee will assure that its
subcontractors, if any, maintain insurance coverage commensurate with their
respective scope of services or are endorsed as additional insureds on all
required Trustee’s coverage.


Section 20    Confidentiality; Safeguarding of Data


Confidential Information
    
In connection with this Agreement, each of the parties has disclosed and may
continue to disclose to the other party information that relates to the
disclosing party’s business operations, financial condition, employees, former
employees, eligible dependents and beneficiaries of such employees and former
employees, customers, business associates, products, services or technical
knowledge. Except as otherwise specifically agreed in writing by the parties,
Trustee and Sponsor each agree that from and after the Effective Date (i) all
information communicated to it before or after the Effective Date by the other
and identified as confidential or proprietary, (ii) all information identified
as confidential or proprietary to which it has access in connection with the
services, whether such access was before or after the Effective Date, (iii) all
information communicated to it that reasonably should have been understood by
the receiving party to be proprietary and confidential to the disclosing party
including without limitation technical, trade secret or business information,
financial information, business or marketing strategies or plans, product
development or customer information, and (iv) the terms and conditions of this
Agreement (collectively, the “Confidential Information”) will be used only in
accordance with this Agreement.


(b)
Ownership of Information/Safeguarding Information



Each party’s Confidential Information will remain the property of that party
except as otherwise expressly provided in this Agreement. Each party will use at
least the same degree of care to safeguard and to prevent disclosing to third
parties the Confidential Information of the other as it employs to avoid
unauthorized disclosure or publication of its own information (or information of
its customers) of a similar nature, and in any event, no less than reasonable
care. Each party may use and disclose relevant aspects of the other party’s
Confidential Information to its employees, affiliates, subcontractors and agents
to the extent such disclosure is reasonably necessary for the performance of its
obligations under this Agreement or the enforcement of its rights under this
Agreement; provided, however, that the disclosing party shall ensure that such
parties agree to be bound by confidentiality provisions at least as restrictive
as those set forth in this Section 20;


--------------------------------------------------------------------------------


and provided further, however, that in no event shall Sponsor disclose such
Confidential Information to direct competitors of the Trustee. Each party will
be responsible for any improper disclosure of Confidential Information by such
party’s employees, affiliates, subcontractors or agents. Neither party will (i)
make any use or copies of the Confidential Information of the other except as
contemplated by this Agreement, or (ii) sell, assign, lease or otherwise
commercially exploit the Confidential Information (or any derivative works
thereof) of the other party. Neither party will withhold the Confidential
Information of the other party (including in the case of the Sponsor, the
Personal Data) or refuse for any reason (including due to the other party’s
actual or alleged breach of this Agreement) to promptly return to the other
party its Confidential Information (including copies thereof) if requested to do
so.


(c)
Return of Information



Upon expiration or any termination of this Agreement and completion of a party’s
obligations under this Agreement, each party will return or destroy, as the
owner may direct, all documentation in any medium that contains or refers to the
other party’s Confidential Information; however, each party may retain copies of
Confidential Information of the other party solely to the extent required for
compliance with applicable professional standards and applicable law.


(d)
Exceptions to Confidential Treatment



Sections 20(a), (b) and (c) shall not apply to any particular information that
either party can demonstrate (i) was, at the time of disclosure to it (a)
already known to the receiving party (and not subject to a pre-existing
confidentiality agreement) or (b) publicly known; (ii) after disclosure to it,
becomes publicly known through no fault of the receiving party; (iii) was
received after disclosure to it from a third party who did not indicate that the
information was to be treated as confidential in connection with the disclosure
or (iv) was independently developed by the receiving party without use of the
Confidential Information of the disclosing party. In addition, a party will not
be considered to have breached its obligations under this Section 20 for
disclosing Confidential Information of the other party to the extent required to
satisfy any valid subpoena, court order, litigation or regulatory request, or
any other legal requirement of a competent governmental authority, provided that
following receipt of any such request, or making a determination that disclosure
is legally required, and to the extent that it may legally do so, such party
advises the other party prior to making such disclosure in order that the other
party may object to such disclosure, take action to ensure confidential
treatment of the Confidential Information, or take such other action as it
considers appropriate to protect the Confidential Information. In addition,
Trustee will not be considered to have breached its obligations under this
Section 20 for using or disclosing Confidential Information to the extent
Trustee or an affiliate of the Trustee is specifically authorized by an
individual to use that individual’s personal information (including plan-related
and account-related information applicable to that individual) in connection
with any other Trustee products or services.


(e)
No Duty to Disclose



Nothing contained in this Section 20 will be construed as obligating a party to
disclose its Confidential Information to the other party, or as granting to or
conferring on a party, expressly or impliedly, any rights or license to the
Confidential Information of the other party provided that Trustee shall be
excused from its obligations to perform hereunder to the extent Sponsor fails to
provide any such information as is reasonably necessary for Trustee to perform
the services and otherwise meet its obligations hereunder.


(f)
Personal Data

    
In order to fulfill its obligations under this Agreement, Trustee may receive in
connection with this Agreement or the services provided hereunder personal data,
including compensation, benefits, tax, marital/family status and other similar
information about participants (“Personal Data”). Trustee acknowledges that it
is receiving


--------------------------------------------------------------------------------


Personal Data only in connection with the performance of the services and
Trustee will not use or disclose Personal Data without the permission of the
Sponsor for any purpose other than as permitted in this Agreement and in
fulfilling its obligations under this Agreement, unless disclosure is required
or permitted under this Agreement or by applicable law. With respect to Personal
Data it receives under this Agreement, Trustee agrees to (i) safeguard Personal
Data in accordance with its privacy policy, and (ii) exercise at least the same
standard of care in safeguarding such Personal Data that it uses to protect the
personal data of its own employees. Notwithstanding the foregoing, Sponsor may
monitor Trustee’s interactions with participants, and Sponsor authorizes Trustee
to permit third-party prospects of the Trustee to monitor participants’
interactions for the purpose of evaluating Trustee’s services. Nothing in this
Agreement shall affect in any way other product or service arrangements entered
into separately by Trustee or its affiliates and the Sponsor and/or
participants.
    
(g)
Foreign Data Protection Laws



Sponsor is responsible for any and all activities necessary to ensure compliance
with applicable laws regarding data protection outside of the United States and
for ensuring that the transfer of Personal Data to Trustee is in compliance with
such laws. Sponsor will not transfer any Personal Data to Trustee unless Sponsor
has satisfied such laws, such as through the use of consents. Trustee will be
entitled to presume that, unless notified to the contrary by Sponsor, activities
necessary to ensure compliance with such laws have been satisfied by Sponsor
with respect to all Personal Data furnished to Trustee hereunder. Trustee will
have no obligation to process any Personal Data if Trustee is on notice that
compliance with such laws has not been met.



Section 21    Resolution of Disputes


(a)
Informal Dispute Resolution

    
In the event that there is a dispute, claim, question or difference arising out
of or relating to this Agreement or any alleged breach hereof (a “Dispute”)
(except to the extent such Dispute is covered by Section 21(c) hereof), prior to
the initiation of any action in a court of law, the parties will use reasonable
efforts to settle such Dispute. During the course of such discussions, all
reasonable requests made by one party to another for non-privileged information,
reasonably related to the Dispute, will be honored in order that each of the
parties may be fully apprised of the other’s position. The specific format for
such discussions will be left to the discretion of the parties, but may include
the preparation of agreed-upon statements of fact or written statements of
position.


(b)
Non-Binding Mediation



Except as expressly provided otherwise in this Agreement, if the parties do not
reach a solution pursuant to the provisions of Section 21(a) within a period of
twenty (20) business days, then upon written notice by a party to the other
party, the parties will attempt in good faith to resolve the Dispute by
non-binding mediation. Formal proceedings for the resolution of a Dispute may
not be commenced until the earlier of (i) the good-faith determination by the
appropriate senior executives of each party that amicable resolution through
continued negotiation of the matter does not appear likely; or (ii) thirty (30)
days following the date that the Dispute was first referred to the mediator.


(c)
Exceptions to Dispute Resolution Procedure

    
The provisions of this Section 21 will not be construed to prevent a party from
(i) seeking a temporary restraining order or injunctive or other equitable
relief with respect to a breach (or attempted or threatened breach) of this
Agreement by the other party, or (ii) making any claim or asserting any defense
in litigation or other formal proceedings to the extent necessary (A) to avoid
the expiration of any applicable limitations


--------------------------------------------------------------------------------


period, (B) to preserve a superior position with respect to other creditors, or
(C) in the case of claims involving third parties, to allow for an expeditious
and orderly presentation of a party’s claims or defenses.


Section 22    General


(a)
Performance by Trustee, its Agents or Affiliates



The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates, and
that certain of such services may be provided pursuant to one or more other
contractual agreements or relationships.


(b)
Entire Agreement



This Agreement, together with the Schedules referenced herein, contains all of
the terms agreed upon between the parties with respect to the subject matter
hereof. This Agreement supersedes any and all other agreements, written or oral,
made by the parties with respect to the services.


(c)
Waiver



No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or
subsequent failure or refusal to comply with any other obligation hereunder.


(d)
Successors and Assigns



The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.


(e)
Partial Invalidity



If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.


(f)
Section Headings



The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.
    
(g)
Communications

                            
In the event that the Sponsor retains any responsibility for delivering
Participant communications to some or all Participants and beneficiaries, the
Sponsor agrees to furnish the communications to such Participants in a timely
manner as determined under applicable law.


The provisions of this Agreement shall apply to all information provided and all
Participant communications prepared and delivered by the Sponsor or the Trustee
during the implementation period prior to the execution date of this Agreement
and throughout the term set forth in this Agreement.


(h)
Auto-Debit





--------------------------------------------------------------------------------


Notwithstanding anything herein to the contrary, Sponsor hereby directs Trustee
to request and receive payments in connection with contributions, loan
repayments, and other payments made to the Plan through the ACH via an
electronic funds transfer from Sponsor’s bank account as the Sponsor shall
direct Trustee in writing. Sponsor agrees that it shall be solely responsible
for assuring that Trustee is in receipt of the information necessary to
effectuate the transfer of funds pursuant to this paragraph and that the bank
account described under this paragraph or any subsequent directions to the
Trustee contains sufficient funds to satisfy Trustee’s ACH request. Funds
received via an electronic funds transfer will be credited to Participant’s
accounts the day they are received by Trustee, if received prior to the close of
the NYSE’s business day.


(i)
Survival



Trustee’s and Sponsor’s respective obligations under this Agreement, which by
their nature would continue beyond the termination of this Agreement, including
but not limited to those contained in Sections “Indemnification” and
“Confidentiality; Safeguarding of Data” shall survive any termination of the
Agreement.


(j)
Sponsor Authorization



Sponsor understands, acknowledges and agrees that (i) Trustee utilizes omnibus
accounts at unaffiliated banks for money movement into and out of investment
options in defined contribution plans, and (ii) Trustee acts as agent for the
Plan with respect to such accounts and generally invests the funds awaiting
settlement of transactions or clearance of disbursements in short-term
investments.


Sponsor hereby authorizes Trustee, in accordance with the foregoing process, to
(i) commingle funds in transit to or from the Plan with other plans' funds for
transaction accounts, (ii) invest overnight omnibus transaction account balances
in short-term investments, (iii) use float earnings to pay bank fees and make
other required adjustments, and (iv) retain net float earnings attributable to
the Plan. Trustee shall be responsible for paying any bank fees that are not
covered by earnings generated by the omnibus accounts.
 
For purposes of the foregoing, net float earnings shall be determined by
subtracting from gross float earnings any fees charged by the banks in
connection with such accounts. Gross float earnings will also be subject to
adjustments arising in connection with an omnibus trading process.


Neither the Sponsor nor the Plan shall be liable for any diminution in the value
of such overnight investments. Provided that the Sponsor has provided timely
funding, neither the Sponsor nor the Plan shall be responsible for any failure
to settle or clear from such omnibus accounts any proper or timely trade or
disbursement if such failure results from a decrease in the value, or temporary
inaccessibility of funds attributable to either the use of a specific bank or
the overnight investment of balances from such accounts.


Section 23    Authorization To Make Available Comprehensive Employee Solutions


Notwithstanding any provision of the Agreement to the contrary, Sponsor hereby
authorizes Trustee, Fidelity Brokerage Services LLC (“FBS”), and other
affiliates of the Trustee, throughout the term of this Agreement and any
extensions thereto, to provide and/or offer personal and/or workplace services,
tools, programs, and products (collectively, “Comprehensive Employee Solutions”)
to any and all persons with respect to whom the Trustee receives any information
hereunder, including Comprehensive Employee Solutions unrelated to retirement or
employment and the Trustee may use for such purpose any information received
hereunder. Any information collected by the Trustee in the course of providing
Comprehensive Employee Solutions may be retained and used by the Trustee, FBS,
or Trustee affiliates after the termination of this Agreement. All information
shall be treated in accordance with Trustee’s privacy policy. Trustee shall
provide Sponsor with a schedule and overview of the anticipated Comprehensive
Employee Solutions communications on an annual basis. If any material
enhancements or modifications are planned for anticipated communications,


--------------------------------------------------------------------------------


beyond those outlined in such schedule, Trustee shall provide Sponsor with prior
notice of any such enhancements or modifications. Sponsor may request that
Trustee cease delivery of a specific Comprehensive Employee Solutions
communication through written notice to Trustee, provided that the Trustee must
receive notice of such request allowing it reasonable time to stop such
communication. Participants who request that Trustee discontinue communications
related to Comprehensive Employee Solutions other than workplace-related
offerings shall be permitted to do so in accordance with industry rules and
practices and through various means that may be specific by communication
medium. With respect to any product or service made available directly to
individuals by Trustee or its affiliates pursuant to Sponsor’s authorization in
this Section 22 and not as part of Trustee’s servicing of the Plan in accordance
with the remaining terms of this Agreement, Trustee shall defend, indemnify and
hold harmless Sponsor against any claim brought by any such individual alleging
(i) liability on account of Sponsor’s endorsement of such products or services,
or (ii) that actions taken by Trustee or its affiliates in the marketing, sale
or servicing of any such products or services were (A) negligent, fraudulent,
misleading, or inaccurate, (B) in violation of applicable securities law,
regulation, or securities regulatory organization rules, or (C) in breach of the
terms of any agreement(s) entered into between such individual and Trustee (or
its affiliate) with respect to such products or services. Sponsor shall be
solely responsible for (i) ensuring that its authorizations in this Section 23
comply with all laws, policies and contracts to which the Sponsor is subject,
and (ii) any misrepresentations of any such products or services by the
Sponsor’s employees or other representatives.


Section 24    Situs of Trust Assets


The Sponsor and the Trustee agree that no assets of the Trust shall be located
or transferred outside of the United States.


Section 25    Governing Law


(a)
Massachusetts Law Controls



This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construction,
effect, and administration of this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
except to the extent those laws are superseded under section 514 of ERISA.


(b)
Trust Agreement Controls



The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control.


Section 26    Non-Resident Aliens


Sponsor hereby represents and warrants that no non-resident aliens are, or will
be, allowed to participate in the Plan at any time during the term of this
Agreement.


























--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written. By
signing below, the undersigned represent that they are authorized to execute
this Agreement on behalf of the respective parties. Each party may rely without
duty of inquiry on the foregoing representation.


CONVERGYS CORPORATION








 
FIDELITY MANAGEMENT TRUST COMPANY
By: _______________________________
       Authorized Signatory
 
By: _______________________________
       FMTC Authorized Signatory
 
 
 
Name: _____________________________
 
Name: _____________________________
 
 
 
Title: ______________________________
 
Title: ______________________________
 
 
 
Date: ______________________________
 
Date: ______________________________

                                                                   








--------------------------------------------------------------------------------


SCHEDULES


SCHEDULE A – Recordkeeping and Administrative Services


ADMINISTRATION


(a)
Establishment and maintenance of Participant account and election percentages.



(b)
Maintenance of the Plan investment options set forth on Schedule C.



(c)
Maintenance of the money classifications set forth in the Plan Administration
Manual.



(d)
The Trustee will provide the recordkeeping and administrative services set forth
on this Schedule A or as otherwise agreed to in writing (or by means of a secure
electronic medium) between Sponsor and Trustee. The Trustee may unilaterally add
or enhance services, provided there is no impact on the fees set forth in
Schedule B.



PARTICIPANT SERVICES


(a)
Participant service representatives are available each Business Day at the times
set forth in the Plan Administration Manual via toll free telephone service for
Participant inquiries and transactions.



(b)
Through the automated voice response system and on-line account access via the
World Wide Web, Participants have virtually 24 hour account inquiry. Through
on-line account access via the World Wide Web, Participants also have virtually
24 hour transaction capabilities.



(c)
For security purposes, all calls are recorded. In addition, several levels of
security are available including the verification of a PIN or such other
personal identifier as may be agreed to from time to time by the Sponsor and the
Trustee.



(d)
The following services are available via the telephone or such other electronic
means as may be agreed upon from time to time by the Sponsor and the Trustee:



(i)
Process Participant enrollments, in accordance with the procedures set forth in
the Plan Administration Manual.



(ii)
Provide Plan investment option information.



(iii)
Provide and maintain information and explanations about Plan provisions.



(iv)
Respond to requests for literature.



(v)
Maintain and process changes to Participants’ contribution allocations for all
money sources, if applicable.



(vi)
Process exchanges (transfers) between investment options on a daily basis.





PLAN ACCOUNTING


(a)
Process consolidated payroll contributions according to the Sponsor’s payroll
frequency via


--------------------------------------------------------------------------------


Fidelity Plan Sponsor Webstation® or other medium permitted by the Trustee. The
data format will be provided by the Trustee.


(b)
Maintain and update employee data necessary to support Plan administration. The
data will be submitted according to payroll frequency.



(c)
Provide daily Plan and Participant level accounting for all Plan investment
options.



(d)
Provide daily Plan and Participant level accounting for all money
classifications for the Plan.



(e)
Audit and reconcile the Plan and Participant accounts daily.



(f)
Reconcile and process Participant withdrawal requests and distributions as
approved and directed by the Sponsor. All requests are paid based on the current
market values of Participants' accounts, not advanced or estimated values. A
distribution report will accompany each check.



(g)
Maintain and process changes to Participants' existing hypothetical investment
mix elections.



PARTICIPANT REPORTING


(a)
Provide confirmation to Participants of all Participant initiated transactions
either online or via the mail. Online confirms are generated upon submission of
a transaction and mail confirms are available by mail generally within five (5)
calendar days of the transaction.



(b)
Provide Participant statements in accordance with the procedures set forth in
the Plan Administration Manual.



PLAN REPORTING


Prepare, reconcile and deliver a monthly Trial Balance Report presenting all
money classes and investments. This report is based on the market value as of
the last business day of the month. The report will be delivered not later than
twenty (20) calendar days after the end of each month in the absence of unusual
circumstances.


GOVERNMENT REPORTING


(a)
Provide federal and state tax reporting and withholding on benefit payments made
to Participants and beneficiaries in accordance with this Agreement.



(b)
Provide Mutual Fund tax reporting (Forms 1099 DIV. and 1099-B) to the Sponsor.



COMMUNICATION & EDUCATION SERVICES


(a)
Design, produce and distribute a customized comprehensive communications program
for employees. The program may include multimedia informational materials,
investment education and planning materials, access to Fidelity’s homepage on
the internet and STAGES magazine. Additional fees for such services may apply as
mutually agreed upon between Sponsor and Trustee.



(b)
Provide Portfolio Review an internet-based educational service for Participants
that


--------------------------------------------------------------------------------


generates target asset allocations and model portfolios customized to investment
options in the Plan based upon methodology provided by Strategic Advisers, Inc.,
an affiliate of the Trustee.


OTHER


(a)
Fidelity Plan Sponsor Webstation®: The Fidelity Participant Recordkeeping System
is available on-line to the Sponsor via the Fidelity Plan Sponsor Webstation®.
PSW® is a graphical, Windows-based application that provides current Plan and
Participant-level information, including indicative data, account balances,
activity and history. The Sponsor agrees that PSW® access will not be granted to
third parties without the prior consent of the Trustee.



(b)
Change of Address by Telephone: The Trustee shall allow Participants as directed
by the Sponsor and documented in the Plan Administration Manual, to make address
changes via Fidelity’s toll-free telephone service.



CONVERGYS CORPORATION








 
FIDELITY MANAGEMENT TRUST COMPANY
By: _______________________________
       Authorized Signatory
 
By: _______________________________
       FMTC Authorized Signatory
 
 
 
Name: _____________________________
 
Name: _____________________________
 
 
 
Title: ______________________________
 
Title: ______________________________
 
 
 
Date: ______________________________
 
Date: ______________________________

                                                                   






--------------------------------------------------------------------------------


SCHEDULE B – Fee Schedule


Annual Recordkeeping Fee:
$10,000 per year billed and payable on a quarterly basis.



Non-Fidelity Mutual Funds:
Payments made directly to Fidelity Investments Institutional Operations Company,
Inc. (FIIOC) or its affiliates by Non-Fidelity Mutual Fund vendors shall be
posted and updated quarterly on Fidelity Plan Sponsor Webstation® at
https://psw.fidelity.com or a successor site.

 
DRO Qualification:
This service will commence only after the Trustee receives the Service
Authorization Agreement executed by a legally authorized representative of the
Sponsor. The “standard” Order review fee is $1,200. A “standard” DRO is an order
that references one defined contribution plan only. The fee for a “complex”
Order is $1,800. A “complex” Order is an Order that references a defined benefit
plan or multiple plans (defined benefit and/or defined contribution, in any
combination). Any revisions to these fees will be reflected in an updated
Service Authorization Agreement for the DRO qualification service which will be
provided by the Trustee to the Sponsor for execution.



Stock Administration Fee:


To the extent that assets are invested in Sponsor Stock and Cincinnati Bell
Common Stock, .10% of such assets in the Trust payable pro rata quarterly on the
basis of such assets as of the calendar quarter’s last valuation date, but no
less than $10,000 per year nor more than $35,000 per year.


Commissions:


Fidelity Brokerage Services LLC shall be entitled to remuneration in the amount
of no more than $0.029 commission on each share of Sponsor Stock and Cincinnati
Bell Common Stock. Any increase in such remuneration may be made only by written
agreement between the Sponsor and Trustee.


Other Fees:     


•
Other Fees: separate charges may apply for extraordinary expenses resulting from
large numbers of simultaneous manual transactions, from errors not caused by
Fidelity, reports not contemplated in this Agreement, corporate actions, audit
support in excess of the standard and customary hours allotted for the annual
financial statement audit, or the provision of communications materials in hard
copy which are also accessible to participants via electronic services in the
event that the provision of such material in hard copy would result in an
additional expense deemed to be material. The Administrator may withdraw
reasonable administrative fees from the Trust by written direction to Fidelity.



Note: These fees are based on the Plan characteristics, asset configuration, net
cash flow, fund selection and number of Participants existing as of the date of
this agreement. In the event that one or more of these factors changes
significantly, fees may be subject to change after discussion and mutual
agreement of the parties. Significant changes in the legal and regulatory
environment would also prompt discussion and potential fee


--------------------------------------------------------------------------------


changes.
.
CONVERGYS CORPORATION








 
FIDELITY MANAGEMENT TRUST COMPANY
By: _______________________________
       Authorized Signatory
 
By: _______________________________
       FMTC Authorized Signatory
 
 
 
Name: _____________________________
 
Name: _____________________________
 
 
 
Title: ______________________________
 
Title: ______________________________
 
 
 
Date: ______________________________
 
Date: ______________________________









--------------------------------------------------------------------------------


SCHEDULE C – Investment Options


In accordance with Section 5(b), the Sponsor hereby directs the Trustee that
Participants' individual hypothetical accounts may be invested in the following
investment options:


Fidelity Dividend Growth (frozen to new contributions and exchanges in)
Fidelity Freedom 2000 Fund® 
Fidelity Freedom 2005 Fund® 
Fidelity Freedom 2010 Fund® 
Fidelity Freedom 2015 Fund® 
Fidelity Freedom 2020 Fund® 
Fidelity Freedom 2025 Fund® 
Fidelity Freedom 2030 Fund® 
Fidelity Freedom 2035 Fund® 
Fidelity Freedom 2040 Fund® 
Fidelity Freedom 2045 Fund® 
Fidelity Freedom 2050 Fund® 
Fidelity Freedom Income Fund® 
Fidelity® Growth Company Fund
Fidelity® High Income Fund
Fidelity® Money Market Trust Retirement Money Market Portfolio
Fidelity® Puritan® Fund
Spartan® 500 Index - Investor Class
American Funds EuroPacific Growth Fund Class R4
Cincinnati Bell Common Stock (frozen to new investments, except for reinvestment
of dividends)
Convergys Corporation Shares (frozen to new investments, except for reinvestment
of dividends)
Davis New York Venture Fund Class Y
Hotchkis and Wiley Mid-Cap Value Fund Class I
MFS Value Fund Class R4
Morgan Stanley Institutional Small Company Growth Fund Class I
PIMCO Total Return Fund Institutional Class
Rainier Small/Mid Cap Equity Portfolio Fund Class Institutional
Royce Total Return Fund Investment Class



The Sponsor hereby directs the Trustee to add any additional Fidelity Freedom
Funds® as permissible investment options as they are launched, such funds being
available to Participants as of the open of trading on the NYSE on their
respective inception dates or as soon thereafter as administratively possible,
unless otherwise directed by the Sponsor.


The Sponsor hereby directs that for Plan assets allocated to a Participant’s
account, the investment option referred to in Section 5(c) shall be the Fidelity
Freedom Fund® determined according to a methodology selected by the Sponsor and
communicated to the Trustee in writing. In the case of assets not allocated to
Participants accounts, the termination or reallocation of an investment option,
the Plan’s default investment


--------------------------------------------------------------------------------


shall be Fidelity® Money Market Trust Retirement Money Market Portfolio.


The Sponsor hereby directs the Trustee to update the methodology (i.e., date
ranges) as additional Fidelity Freedom Funds® are launched and added in
accordance with the above. Such updates will be made to the service as soon as
administratively feasible following the launch of future Fidelity Freedom
Funds®, unless otherwise directed by the Sponsor.


CONVERGYS CORPORATION








By: _______________________________
       Authorized Signatory
 
Name: _____________________________
 
Title: ______________________________
 
Date: ______________________________



SAMPLE DIRECTION LETTER






[Employer’s Letterhead]






Fidelity Workplace Service LLC
PWI Risk & Compliance
82 Devonshire Street, V6D
Boston, MA 02109


Re: Investment Instructions for Rabbi Trust Assets


Dear [Insert Names]:


The Participants under the Convergys Corporation Executive Deferred Compensation
Plan and the Convergys Corporation Deferred Compensation Plan For Non-Employee
Directors ("Plan") have the right to direct the investment of their Plan account
in hypothetical investment options, which are currently based on (i) Mutual
Funds; and (ii) the Stock Fund. Fidelity Management Trust Company has agreed
pursuant to a Trust Agreement with Convergys Corporation dated December 23,
2011, to receive such Participant directions.


The Sponsor hereby directs the Trustee to invest funds contributed to the rabbi
trust in a manner which corresponds directly to elections made by Participants
under the Plan. The Sponsor hereby directs the Trustee to vote the shares of
Fidelity and Non-Fidelity Mutual Funds and vote and/or tender shares of Sponsor
Stock as directed by the Sponsor.


These procedures will remain in effect until a revised instruction letter is
provided by the Sponsor and accepted by the Trustee.


Sincerely,




__________________________________________


--------------------------------------------------------------------------------


Authorized Signatory


Enclosures:




 


